                           Case 19-12269-KBO               Doc 43       Filed 11/08/19        Page 1 of 15



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        )
            In re                                                       )         Chapter 11
                                                                        )
            MTE HOLDINGS LLC,                                           )         Case No. 19-12269 (KBO)
                     Debtor.1                                           )
                                                                        )         Ref. Docket Nos. 6 & 30
                                                                        )

              REPLY OF RIVERSTONE CREDIT MANAGEMENT, LLC TO THE DEBTOR’S
              OBJECTION TO THE MOTION FOR AN ORDER GRANTING RELIEF FROM
              THE AUTOMATIC STAY TO PERMIT RIVERSTONE TO OBTAIN JUDICIAL
             VALIDATION AND ENFORCEMENT OF ITS VOTE OF THE PLEDGED EQUITY

                    Riverstone Credit Management, LLC (“Riverstone” or the “Agent”), as administrative

        agent under that certain Term Loan Credit Agreement dated September 17, 2018 (the “Credit

        Agreement”) by and among MTE Holdings, LLC (“MTE” or the “Debtor”), the Agent, and the

        lenders party thereto (the “Lenders”), by and through its undersigned counsel, respectfully

        submits this reply in support of its motion [Docket No. 6] (the “Motion”) for entry of an order

        granting relief from the automatic stay provided by section 362 of Title 11 of the United States

        Code (the “Bankruptcy Code”) to permit the Agent to obtain judicial validation and enforcement

        against a non-debtor of its properly exercised Pledged Equity Vote2 in Delaware Chancery Court.

        In support of the Motion and this reply, the Agent respectfully states as follows:

                                                 PRELIMINARY STATEMENT

                    1.       It is uncontested that the Pledged Equity Vote occurred prepetition with respect to

        the corporate governance of non-debtor MDC, such that the Agent believes that the automatic

        stay does not apply in the first instance. But in an abundance of caution, even if it does, the

        Agent submits that it has demonstrated cause to lift the automatic stay under Section 362(d)(1) of

        1
                    The location of the Debtor’s service address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
        2
                    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.



01:25566352.1
                      Case 19-12269-KBO          Doc 43       Filed 11/08/19   Page 2 of 15



        the Bankruptcy Code for the limited purpose of enabling the Agent to bring an action in

        Delaware Chancery Court to seek judicial validation and enforcement of the Pledged Equity

        Vote. The only defendant in that action will be MDC. The Chancery Court Action will resolve,

        on an expedited basis, any question that the Pledged Equity Vote was valid and provide certainty

        as to the governance of MDC. Moreover, the Agent submits that it will succeed on the merits of

        the Chancery Court Action because its actions were permitted by the plain language of the Credit

        Agreement and the Collateral Agreement.

                2.     The arguments raised in the Debtor’s objection to the Motion [Docket No. 30]

        (the “Objection”) do not alter the conclusion that cause exists to lift the automatic stay. Rather,

        the Debtor mischaracterizes the facts, governing law and otherwise presents overheated rhetoric

        and “red herrings” as it relates to the relief requested in the Motion. In addition, the Debtor’s

        opposition confirms the hostility and resistance the Debtor and its principals have levied against

        the Agent and Lenders in response to the Agent’s attempt to reasonably exercise valid rights

        under the Loan Documents that are intended to maximize value of the subsidiary.

                3.     While in this reply the Agent feels compelled to respond to certain allegations

        contained in the Objection, the issue before the Court is a limited issue under Section 362(d)(1)

        and the Court need not resolve all of the allegations asserted in the Objection to grant the limited

        relief sought in the Motion, for which ample cause exists based on the undisputed facts.

                4.     As set forth in the Motion, prepetition, at the direction of the Lenders, the Agent

        exercised remedies available to it under the Credit Agreement and the Collateral Agreement to

        vote the Debtor’s equity interest in its non-debtor subsidiary, MDC (which equity interest was

        pledged to secure the Debtor’s obligations under the Credit Agreement), in order to establish a

        board of managers and Chief Restructuring Officer at the subsidiary where one did not



                                                          2
01:25566352.1
                      Case 19-12269-KBO          Doc 43       Filed 11/08/19   Page 3 of 15



        previously exist, and to ensure that such board was governed by independent managers with

        industry expertise. A significant driver of the Agent’s action was the Debtor’s failure to provide

        the Agent and Lenders with current financial reporting for August and September 2019 as

        required under the Credit Agreement, its unwarranted delay in responding to the Agent’s

        forbearance proposal, its stalled response to urgent information requests, and its further refusal to

        grant the Agent and its advisors access to inspect MDC’s books and records as required under

        the Credit Agreement.

                5.     At every turn, the Debtor and Debtor-controlled MDC stymied efforts of the

        Agent and Lenders to obtain the benefit of rights to which they were entitled under the Credit

        Agreement. Because of the Debtor’s obstructionism and non-cooperation, the Agent’s and

        Lenders’ options were limited to those they could unilaterally exercise. The Lenders, after

        substantial deliberation, pursued the Pledged Equity Vote to ensure experienced and independent

        decision-makers would have a substantial role in managing and guiding MDC to preserve value.

        With virtually no visibility into MDC’s financial picture, mounting concerns among MDC’s

        vendors, and the recalcitrance of the Debtor’s principals, the Lenders exercised the least invasive

        remedy available to them. The Agent and Lenders sought only to assure that the operating

        subsidiary was provided with much needed, long overdue independent governance with industry

        expertise.

                                                  ARGUMENT

        I.      The Automatic Stay Does Not Bar The Agent From Seeking Judicial Validation And
                Enforcement Of Its Properly Exercised Pledged Equity Vote.

                6.     The Objection suggests that the Agent gives short shrift to the idea that the stay

        does not apply in the first instance. To be clear, the stay does not apply (nor has it been




                                                          3
01:25566352.1
                        Case 19-12269-KBO               Doc 43        Filed 11/08/19       Page 4 of 15



        extended) 3 to bar the Chancery Court Action to be commenced against a non-debtor. See, e.g.,

        In re Am. Film Techs., Inc., 175 B.R. 847 (Bankr. D. Del. 1994) (the automatic stay affords

        protection only to debtors, and does not extend to co-tortfeasors, joint obligors, guarantors,

        sureties, or other non-debtor defendants). MDC is a separate corporate entity from the Debtor,

        and it is well established that separateness of corporate entities should be respected. See, e.g.,

        Wenske v. Blue Bell Creameries, Inc., No. CV 2017-0699-JRS, 2018 WL 5994971, at *5 (Del.

        Ch. Nov. 13, 2018) (“[T]here exists a presumption of corporate separateness, even when a parent

        wholly owns a subsidiary and the entities have identical officers and directors”).

                 7.       Further, even if MDC was a debtor, which it is not, the stay would not apply here.

        The Pledged Equity Vote occurred prepetition, and no postpetition action is necessary for the

        board to be vested with power to control MDC. As the Objection acknowledges, the automatic

        stay does not apply to a creditor’s passive retention of estate property obtained prior to the

        petition date. See In re Denby-Peterson, No. 18-3562, 2019 WL 5538570, *8 (3d Cir. Oct. 28,

        2019); WD Equipment, LLC v. Cowen (In re Cohen), 849 F.3d 943, 951 (10th Cir. 2017).

        Rather, it applies only to postpetition use of such property. Denby-Peterson, 2019 WL 5538570,

        at *8. The Agent does not seek any post-petition takeover of the debtor’s business, the newly

        constituted board is tasked with overseeing the management of a non-debtor’s affairs as the

        consequence of an action that was validly taken prepetition, and the Bankruptcy Court is only

        being asked here to permit another court to give effect to that action.



        3
                 The Debtor also fails to acknowledge that there is a procedure and corresponding burden to extend the
        automatic stay to a non-debtor entity. See NHI REIT of TX-IL, LLC v. LaSalle Grp., Inc., 387 F. Supp. 3d 850, 852
        (M.D. Tenn. 2019) (considering plaintiff’s motion to stay litigation against debtor and to proceed against remaining
        non-debtor co-defendants, of whom debtor was the sole member, and holding that extending stay was not
        appropriate because non-debtor co-defendants “cite[d] no cases where being a sole member of another entity makes
        extension of the stay appropriate, let alone automatic.”) Contrary to the Debtor’s contention, its stated intention to
        intervene in the Chancery Court Action does not provide any basis to apply the automatic stay to the action, and the
        Debtor’s cited authority does not support this position.

                                                                  4
01:25566352.1
                      Case 19-12269-KBO         Doc 43       Filed 11/08/19   Page 5 of 15



        II.     Even Assuming The Stay Applies, There Is Sufficient Cause To Allow The Agent To
                Commence The Chancery Court Action To Validate Corporate Governance
                Changes It Implemented Prepetition At The Non-Debtor Subsidiary Level And To
                Preserve Value On An Expedited Basis.

                A.     Lifting the Stay Will Not Cause Any Irreparable Injury to the Debtor
                       Because MDC’s Board and CRO Will Maximize Value for All Stakeholders.

                8.     In the Objection, the Debtor argues that its principals are fully engaged in

        managing the financial and operational situation at MDC, which the Agent agrees is declining

        precipitously. The undisputed facts, however, demonstrate that the Agent and the Lenders had

        good reason to believe that MDC has been sorely mismanaged under the Debtor’s watch. As set

        forth in the Motion, over thirty events of default exist under the Credit Agreement, the

        overwhelming majority of which relate to MDC’s financial and operational performance. See

        Reply Declaration of Christopher Abbate In Support of the Motion of Riverstone Credit

        Management, LLC for an Order Granting Relief From the Automatic Stay to Permit Riverstone

        to Obtain Judicial Validation and Enforcement of Its Vote of the Pledged Equity filed

        contemporaneously herewith (the “Abbate Reply Decl.”) ¶ 24.

                9.     At all times prior to the Pledged Equity Vote, MDC has consistently overspent its

        means and underperformed expectations in terms of production and cash flow. The financial

        model MTE used in negotiating the Credit Agreement projected approximately 3.2 million

        barrels of cumulative crude oil production in between October 2018 and June 2019. Based on

        information provided to the Agent by MTE, MDC’s actual crude oil production during that time

        period fell to almost half of the projection—approximately 1.7 million barrels. Id. ¶ 30.

                10.    The Debtor uses the Objection to inaccurately blame commodity prices as the

        source of its financial distress, while glossing over its sustained underperformance and refusal to

        provide required information to the Agent and the Lenders. During the October 2018 to June

        2019 time period, MDC’s production results were roughly 79% below expectations, while crude

                                                         5
01:25566352.1
                       Case 19-12269-KBO            Doc 43       Filed 11/08/19      Page 6 of 15



        oil prices declined by only 13% during this time. October 25, 2019 Declaration of Christopher

        (“Abbate Decl.”) ¶ 23.

                B.      Failing to Lift the Stay Will Cause Significant Harm to the Agent, Lenders
                        and Other Stakeholders.

                11.     While lifting the stay would not prejudice (but rather would benefit) the Debtor,

        which will continue to own MDC, any failure to lift stay would result in significant harm to the

        Agent and Lenders. Indeed, every day that the Debtor spends in bankruptcy—seemingly without

        a path forward4—impairs value for all of the Debtor’s stakeholders. In balancing the harms, the

        Court should consider that the Lenders comprise close to, if not all of, the Debtor’s creditors and

        have a first priority lien against the Debtor’s primary asset.

                        (a)      The Debtor Has Operated Under a Veil of Secrecy for Months.

                12.     The Debtor’s refusal to negotiate in good faith with the Agent and Lenders, or

        provide contractually required information in the face of mounting defaults, prompted the Agent

        to proceed with the Pledged Equity Vote in order to preserve value at MDC and to ensure that

        key decisions would be made, and reviewed, by independent professionals. Id. To permit the

        Debtor to effectively undo the exercise of rights under the Credit Agreement and Collateral

        Agreement and reinstate the Debtor’s management team as manager of MDC would cause

        significant injury to the Agent and Lenders. The Debtor’s assertion that the Agent and Lenders

        acted in an aggressive and unreasonable manner is contradicted by the fact that the Pledged

        Equity Vote is a valid exercise of the Lenders’ contractual rights following numerous attempts

        by the Agent to meet with the Debtor’s principal and come to an agreed resolution. Indeed, the

        Pledged Equity Vote followed months of attempted negotiations with the Debtor, which included

        the Agent’s submitting a forbearance proposal to the Debtor, providing correspondence to the

        4
                 Despite having been in chapter 11 since October 22, 2019, the Debtor has neither filed a substantive
        pleading nor appeared before the Court.

                                                             6
01:25566352.1
                        Case 19-12269-KBO             Doc 43       Filed 11/08/19       Page 7 of 15



        Debtor that detailed the defaults under the Credit Agreement, as well as two in-person meetings

        and several phone calls between the parties. See Abbate Reply Decl. ¶¶ 26, 27, 33, 34.

                         (b)      The Debtor Has Allowed MDC to Incur Staggering
                                  Outstanding Payables and Mechanics Liens.

                13.      The Debtor’s disregard for its contractual obligations and refusal to negotiate with

        its creditors is not limited to its performance under the Credit Agreement. Based on the limited

        information provided to the Agent’s advisor in response to the Agent’s notice of inspection

        pursuant to Credit Agreement Section 5.7, the Agent learned of the existence of more than $100

        million in aging accounts payable, and more than $50 million in mechanics liens, none of which

        had previously been disclosed to the Lenders. Id. ¶ 31.

                14.      Moreover as creditors of the holding company Debtor, the Lenders are

        structurally junior to MDC’s creditors, including Natixis under the RBL Credit Facility

        Agreement, and the holders of the numerous mechanics liens referenced above, to the extent that

        such liens are determined to be valid.5 As the Debtor continues to overspend its means and fail

        to manage this distressed situation, the Lenders are losing significant value every day.

                C.       The Agent is Likely to Succeed on the Merits.

                15.      The Agent submits that it will succeed on the merits of the Chancery Court

        Action,6 because the Pledged Equity Vote was a valid exercise of the Agent’s contractual rights

        under the Credit Agreement and the Collateral Agreement, satisfying the requirement of “some

        probability” of success of the merits. In re Continental Airlines, Inc., 152 B.R. 420, 425 (D. Del.


        5
                The Agent and Lenders do not hereby concede either the validity or the amount of the mechanics’ liens.
        6
                  Notwithstanding the Debtor’s suggestion to the contrary, the Delaware Chancery Court is the appropriate
        forum to consider the Debtor’s breach of the Credit Agreement. It is proper for the Agent to seek relief in the
        Delaware Chancery Court for recognition under Section 18-110 of the Delaware LLC Act (“LLC Act”) of a
        prepetition corporate governance change that relates to the Agent’s voting of a Delaware entity’s membership
        interests under Delaware law. Moreover, the Credit Agreement’s New York choice of venue provision does not
        apply to proceedings brought against non-signatory MDC. See November 6, 2019 Declaration of Mark Siffin
        (“Siffin Decl.”), Ex. 2, § 10.15.

                                                               7
01:25566352.1
                      Case 19-12269-KBO           Doc 43       Filed 11/08/19   Page 8 of 15



        1993) (Even a slight probability of success on the merits may be sufficient to support lifting an

        automatic stay in an appropriate case).

                16.    As demonstrated in the Motion, by voting the Debtor’s membership interest in

        MDC, the Agent exercised rights clearly permitted under the Credit Agreement and Collateral

        Agreement to appoint a Chief Restructuring Officer and a five-member board. Under New York

        law, which governs the Credit Agreement and Collateral Agreement, when a contract is

        “complete, clear, and unambiguous, it must be enforced according to its plain meaning.”

        Littleton Constr. Ltd. v. Huber Constr., Inc., 27 N.Y.3d 1081, 1083 (2016) (citations omitted).

                       (a)     The Debtor Cannot Claim that Its Numerous
                               Defaults are Trivial or Inconsequential.

                17.    The Debtor does not actually dispute that numerous Events of Default occurred

        under the Credit Agreement. Rather, the Debtor contends that its numerous defaults under the

        Credit Agreement were insufficiently consequential to warrant the exercise of remedies by the

        Agent. This contention is inconsistent with the Credit Agreement, governing New York law, and

        the undisputed facts which justify granting stay relief.

                18.    First, the Events of Default constitute violations of key obligations that are of

        critical importance to the Lenders. For example, as established in the Abbate Reply Decl., the

        Debtor allowed millions of dollars in mechanics liens to attach to MDC’s assets, incurred

        millions more in aging account payable, concealed these defaults from the Lenders, and in early

        2019, drew down approximately $120 million based on false certifications in its Borrowing

        Notices that it was in compliance with the Credit Agreement. Abbate Reply Decl. ¶¶ 8-15. The

        Credit Agreement’s financial covenants and prohibitions on aging accounts payable and

        mechanics liens assure the Lenders that the Debtor can actually repay the amounts it owes them

        and that creditors of the operating company do not exercise their own legal remedies which

                                                           8
01:25566352.1
                      Case 19-12269-KBO         Doc 43       Filed 11/08/19   Page 9 of 15



        could have severe consequences. Timely and accurate financial reporting provides the Lenders

        with information regarding the financial condition and status of the Debtor and enables the

        Lenders to track the promised and proper use of the funds that they advanced and assure the

        financial stability of the operating company which has its own debt obligations and default

        provisions. MDC’s compliance with the RBL Credit Facility Agreement is of critical importance

        to the Lenders because, under Section 9.04(c) of the RBL Credit Facility Agreement, if MDC is

        in default under such agreement, in addition to other rights and remedies available to the RBL

        Lenders, MDC is not permitted to make distributions to its parent company, the Debtor, which

        distributions are, in turn, the cash necessary for the Debtor to make payments under the Credit

        Agreement. Abbate Decl. ¶ 11.

                19.    Moreover, the Debtor’s materiality argument finds no support in the Credit

        Agreement. Sections 8.1 and 8.2 define certain specific breaches of the Credit Agreement that

        constitute “Events of Default,” and therefore entitle the Agent to exercise remedies. Through

        these sections, the parties specifically negotiated which breaches of the Credit Agreement would

        give rise to the Agent’s right to exercise remedies.         Having now committed numerous

        specifically defined Events of Default under the Credit Agreement, the Debtor cannot escape the

        consequences of its actions through arguments that its breaches were immaterial.

                       (b)    There are no “Factual Issues” Precluding a Ruling
                              on the Motion.

                20.    Although the Debtor – again – does not deny that it committed numerous Events

        of Default, it argues that there are “factual issues” surrounding whether its numerous defaults are

        “actionable.” These purported factual issues are red herrings. For example, the Debtor’s claim

        that the Agent wrongfully failed to fund in April 2019 is belied by the facts. The Debtor was in

        default when it submitted its April 18, 2019 Borrowing Notice due to numerous mechanics liens,


                                                         9
01:25566352.1
                      Case 19-12269-KBO        Doc 43     Filed 11/08/19    Page 10 of 15



        aging accounts payable, and failure to comply with financial covenants. See Abbate Reply Decl.

        ¶ 22. Accordingly, the Debtor was not entitled to receive any funds pursuant to such notice.

        Moreover, the Debtor voluntarily withdrew its April 18, 2019 Borrowing Notice, and therefore

        the Agent and the Lenders had no obligation to fund the requested $65 million. Id. ¶¶ 19-21.

                21.    Similarly, the Debtor’s argument that its numerous defaults were caused by a

        purported failure to fund by the Lenders is simply not possible given the extent and nature of the

        Debtor’s defaults. The Debtor’s April 18, 2019 Borrowing Notice was for $65 million. MDC’s

        aging accounts payable and outstanding mechanics liens dwarf this amount by more than double.

        Moreover, many of the Debtor’s defaults have no connection to the Debtor’s available cash. Id.

        ¶ 31. For example, the Debtor has consistently failed to provide timely and accurate financial

        statements in violation of Section 5.1 of the Credit Agreement (the Agent has received no

        financial statements for August, September, and October), and has refused to comply with the

        Agent’s inspection request in violation of Section 5.7 of the Credit Agreement. See Siffin Decl.

        Ex. 2 §§ 5.1, 5.7.

                       (c)    The Agent Provided Debtor with Proper Notice as
                              Required Under the Credit Agreement and Collateral
                              Agreement Before Voting the Pledged Equity.

                22.    Credit Agreement Section 8.2 provides that the Agent, on behalf of the Lenders,

        shall have the right to exercise remedies, including under the Collateral Agreement, upon notice

        to the Debtor of the occurrence of any Event of Default. Id. § 8.2. Under Collateral Agreement

        Section 6.01(b), if an Event of Default has occurred and is continuing, the Agent, at its

        “discretion and without notice,” can “[exercise] all voting, corporate, membership, partnership

        and other rights pertaining to such Pledged Securities.” Siffin Decl. Ex. 3 § 6.01(b). Under New

        York law, where sophisticated parties have agreed to notice requirements, courts will enforce

        them as written and will not require notice beyond what parties have agreed. See Key Int’l Mfg.
                                                        10
01:25566352.1
                      Case 19-12269-KBO        Doc 43     Filed 11/08/19     Page 11 of 15



        Inc. v. Stillman, 103 A.D.2d 475, 477 (N.Y. App. Div. 1984), aff’d as modified, 489 N.E. 2d 764

        (N.Y. 1985) (enforcing unilateral acceleration without prior notice where parties were

        “sophisticated entrepreneurs” and “contract did not provide for notice”).

                23.    Here, the Agent, on behalf of the Lenders, sent the Debtor a letter reserving rights

        and notifying the Debtor of its specific defaults on behalf of the Lenders on September 13, 2019.

        See Abbate Reply Decl. Ex. N. After the Debtor did not meaningfully respond to this letter, on

        October 7, 2019, the Agent sent the Debtor a Notice of Default outlining each of the current and

        outstanding defaults. See Abbate Reply Decl. Ex. O. Accordingly on October 21, 2019, after

        having given proper notice of the Debtor’s numerous Events of Default under the Credit

        Agreement, the Agent exercised its rights to vote the Pledged Equity.

                24.    The Debtor attempts to argue that the Agent’s delivery on September 13, 2019,

        and October 7, 2019, of notices of events of default that had occurred several months prior

        somehow limits or negates the Agent’s right to rely on the events of default and exercise

        remedies under the Credit Agreement.        Neither the Credit Agreement nor New York law

        supports the Debtor’s position. Under Section 5.2(a) of the Credit Agreement, the Debtor— not

        the Agent—is required to give notice of Events of Default within three business days. Siffin

        Decl. Ex. 2 § 5.2(a). The Debtor failed to provide any notice of default to the Agent, which

        constitutes an additional Event of Default under Section 8.1(c) of the Credit Agreement. The

        Credit Agreement does not require that the Agent notify the Debtor of Events of Default on any

        specific timeline. Section 8.2 of the Credit Agreement provides only that the Agent must give

        the Debtor notice of an Event of Default prior to exercising its remedies, which—as Debtor

        admits—the Agent did here. See id. § 8.1(c).




                                                        11
01:25566352.1
                      Case 19-12269-KBO       Doc 43     Filed 11/08/19    Page 12 of 15



                25.    Moreover, Section 10.9 of the Credit Agreement makes clear that any failure or

        delay by the Agent in exercising rights under any Loan Document (as defined therein) does not

        constitute a waiver of such right. Id. § 10.9. Under New York law, such “no-waiver” clauses are

        enforced as written. See, e.g., Park Irmat Drug Corp. v. Optumrx, Inc., 152 F. Supp. 3d 127, 137

        (S.D.N.Y. 2016); Jefpaul Garage Corp. v. Presbyterian Hosp. in City of New York, 462 N.E.2d

        1176, 1178 (N.Y. 1984).

                       (d)    The Agent’s Exercise of Voting Rights was Valid.

                26.    The Debtor contends that the Agent’s exercise of voting rights, through the

        Pledged Equity Vote, was not valid because a member of a LLC cannot obtain a vested right to

        vote without the transfer of the underlying membership interests. However, pursuant to Section

        6.01(b) and 7.01 of the Collateral Agreement, MTE as the sole member of MDC granted to

        Riverstone a contractual proxy over MTE’s voting rights, which is expressly permitted under the

        LLC Act: “on any matter that is to be voted on by members, the members may vote in person or

        by proxy, and such proxy may be granted in writing, by means of electronic transmission or as

        otherwise permitted by applicable law.” Siffin Decl. Ex. 3 §§ 6.01(b) and 7.01; 6 Del. C. § 18-

        302(d); see also 6 Del. C. § 18-402(d) (same for managers). Furthermore, exercising that

        contractual proxy does not require the entire Membership Interest to be transferred to the

        Agent. MDC’s LLC Agreement expressly defines Membership Interest to include “without

        limitation the right to exercise all voting, consensual and other powers of ownership[.]” See

        Siffin Decl. Ex. 1, Schedule A. Because the LLC Agreement provides that “[t]he Member may

        assign in whole or in part its Membership Interest in the Company,” MTE has the express power




                                                       12
01:25566352.1
                       Case 19-12269-KBO              Doc 43      Filed 11/08/19        Page 13 of 15



        to give—and validly gave—a voting proxy to the Agent under the terms of the Collateral

        Agreement. Id. § 21.7

        III.    The Debtor’s Cross-Motion For Turnover Under Section 543 Is A Red Herring.

                27.      Despite taking the position that the voting rights associated with the equity

        interests of MDC pledged to the Agent did not validly transfer to the Agent, the Debtor seeks in

        connection with its Objection the turnover of such rights under Section 543 of the Bankruptcy

        Code. As a preliminary matter, a turnover claim in this context should be properly brought as an

        adversary proceeding and the Agent should not be required to substantively respond given the

        procedural posture of the Debtor’s argument. See Fed. R. Bankr. P. 7001(1) (defining adversary

        proceedings to include proceedings to recover money or property); Matter of Perkins, 902 F.2d

        1254, 1258 (7th Cir. 1990) (“A turnover action is an adversary proceeding which must be

        commenced by a properly filed and served complaint.”).

                28.      Further, if the Agent is a custodian within the meaning of Section 543—which it

        does not concede—compliance with turnover under Section 543 should be excused because the

        interests of creditors would be better served by permitting the Agent to continue to possess the

        voting rights attendant to MDC’s equity. 11 U.S.C. § 543(d)(1). The Agent should be excused

        from the turnover requirement because, as set forth in detail above, the Debtor will not use such

        rights for the benefit of its creditors (i.e., the Agent and Lenders) and there has been substantial

        mismanagement of MDC at the hands of the Debtor. In re Dill, 163 B.R. 221, 225 (E.D.N.Y.

        1994) (listing the factors courts consider in determining whether the assets of a particular debtor

        should be administered by the existing custodian or returned to the debtor—including


        7
                 The Debtor also argues that the LLC Act requires “that an assignee of a limited liability company interest
        only becomes a member.” Objection, ¶ 42 (emphasis in original). But § 18-704 of the LLC Act governs the ability
        of an assignee to become a member; it does not require an assignee to become a member. Nor does it address the
        contractual exercise of a proxy of voting power, as occurred here.

                                                                13
01:25566352.1
                       Case 19-12269-KBO           Doc 43     Filed 11/08/19      Page 14 of 15



        mismanagement by the debtor—and expressly stating that the interests of the debtor are not part

        of the criteria).

                29.         In sum, the Agent respectfully submits that the issue of turnover is not properly

        before the Court and, even if it were, the Debtor’s claim is without merit. The Agent fully

        reserves its rights to supplement its response to this claim once properly before the Court.



                                   [Remainder of Page Intentionally Left Blank]




                                                            14
01:25566352.1
                      Case 19-12269-KBO       Doc 43     Filed 11/08/19    Page 15 of 15



                The Agent respectfully requests that the Court enter the Proposed Order granting the

        relief requested in the Motion and granting such other and further relief to which the Agent may

        be justly entitled.

        Dated: November 8, 2019
               Wilmington, Delaware
                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                             /s/ Kenneth J. Enos
                                            Robert S. Brady (No. 2847)
                                            Edmon L. Morton (No. 3856)
                                            Kenneth J. Enos (No. 4544)
                                            Jaclyn C. Weissgerber (No. 6477)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1256

                                            VINSON & ELKINS LLP

                                            David S. Meyer (admitted pro hac vice)
                                            Clifford Thau (admitted pro hac vice)
                                            Marisa Antos-Fallon (admitted pro hac vice)
                                            Jessica C. Peet (admitted pro hac vice)
                                            666 Fifth Avenue, 26th Floor
                                            New York, NY 10103-0040
                                            Tel: 212.237.0000
                                            Fax: 212.237.0100

                                            BAILEY & GLASSER LLP

                                            Brian A. Glasser (admitted pro hac vice)
                                            Kevin W. Barrett (admitted pro hac vice)
                                            1055 Thomas Jefferson Street NW, Suite 540
                                            Washington, DC 20007
                                            T: 202.463.2101
                                            F: 202.463.2103

                                            Attorneys for the Agent




                                                       15
01:25566352.1
